Title: To Thomas Jefferson from James Wilkinson, 19 April 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Orleans April 19h 07
                        
                        In the Hope Burr may have reached the City of Washington, I think proper to transmit you the inclosed—Every
                            day unfolds something of the Plot & convinces me it is not abandoned—This was Burrs parting declaration to His
                            followers, and if Adair is on his way hither, he is moved by objects of higher importance, than personal or legal
                            reparation from me—He is more competent, to a desperate Effort than Burr, & is not deficient in organizing—Leary is no longer necessary to concert—His discharge of Bollman &
                            Swartwout has palsied the friends of Government, & given confidence & vigour to its Enemies—It offers a species of
                            Sanction to Rebellion & produces a strange confusion of Ideas, among the ancient Inhabitants, who have been habituated
                            to behold the prevention as well as the punishment of crimes—
                        For me Sir I dare not after what has past, raise my Hand but in opposition to avert Acts & for self
                            defence—a Skillful daring Antagonist will therefore always have
                            the advantage, & will not strike but with a certainty of success–I can never regret what I have done, because it has
                            been the means of saving the Country, & yet I behold attempts are making to turn my Conduct to your Injury, which
                            excites my indignation & sorrow—Burrs associates hang about Natchez & this City, here hundreds may be reckoned, and
                            Workman I find has the People of Colour with Him, notwithstanding the very opposite impression made on me pending the
                                Winter—It is to this Body he alludes, when urging Governor
                            Claiborne to attack me. 
                  With truest respect & attachment I am Sir Your obliged & faithful
                        
                            Ja: Wilkinson
                            
                        
                    